                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           JAMES NEUROTH,
                                  10                                                       Case No. 15-cv-03226-RS
                                                         Plaintiff,
                                  11
                                                  v.                                       ORDER DENYING
                                  12                                                       RECONSIDERATION
Northern District of California
 United States District Court




                                           MENDOCINO COUNTY, et al.,
                                  13
                                                         Defendants.
                                  14

                                  15

                                  16            Defendants County of Mendocino and Deputy Robert Page have each filed motions for

                                  17   leave to seek reconsideration of portions of the order granting in part and denying in part summary

                                  18   judgment. Without prejudice to determining whether the threshold requirements for

                                  19   reconsideration were satisfied, an order issued directing plaintiff to respond. Upon review of the

                                  20   briefing, reconsideration will be denied.

                                  21

                                  22            Deputy Page

                                  23            Defendant Deputy Robert Page seeks reconsideration of that portion of the order denying

                                  24   him summary judgment of the excessive force claim. Page contends that the order erroneously

                                  25   lumped his conduct with that of the other deputies involved in restraining the decedent after he had

                                  26   been moved to the safety cell.1 Page insists the record shows that he personally never applied any

                                  27

                                  28   1
                                           The order granted summary judgment in favor of Officer Leef and Deputy Holum on the
                                   1   “downward pressure on the critical parts” of the decedent’s body so as to impair his breathing, and

                                   2   that his conduct cannot be characterized as a “prolonged” use of force. To the extent defendants’

                                   3   briefing in support of the underlying summary judgment motion failed to articulate a basis for

                                   4   distinguishing Page from the other deputies involved in the use of force, reconsideration is not

                                   5   appropriate. See Civil Local Rule 7-9(b)(1)(Where a party requests reconsideration based on facts

                                   6   or law not previously presented, “[t]he party also must show that in the exercise of reasonable

                                   7   diligence the party applying for reconsideration did not know such fact or law at the time of the

                                   8   interlocutory order.”)

                                   9          To the extent the defendants’ prior briefing could be construed as including argument for

                                  10   distinguishing Page’s conduct from that of other deputies, reconsideration is still not warranted.

                                  11   The order found there to be questions of fact surrounding “how much weight [the decedent] had

                                  12   on his body and where at any one time. Even assuming no critical pressure obstructing breathing
Northern District of California
 United States District Court




                                  13   was applied directly by Page, he was participating in restraining the decedent when such pressure

                                  14   is alleged to have led to the death. While the trier of fact will ultimately determine the liability of

                                  15   each defendant, if any, the record does not permit a conclusion at this stage that Page must be

                                  16   absolved from participation in any unlawful use of force.2

                                  17          Page further argues the order erroneously applied the standards of Drummond ex rel.

                                  18   Drummond v. City of Anaheim, 343 F. 3d 1052 (9th Cir. 2003) instead of Kingsley v. Hendrickson,

                                  19   135 S. Ct. 2466 (2015), and/or that to the extent Drummond might otherwise generally be

                                  20   applicable in circumstances like these, it is distinguishable and does not support the result of the

                                  21   order. The order specifically addressed Kingsley, and its relationship to Graham v. Connor, 490

                                  22   U.S. 386, 397 (1989), which was applied in Drummond. That Page disagrees with the legal

                                  23

                                  24   excessive force claim because the evidence showed neither of them ever entered the safety cell.
                                       2
                                  25     For similar reasons, Page is not entitled to summary judgment on qualified immunity grounds
                                       regarding his use of a “figure four compliance hold.” Even assuming use of such a hold does not
                                  26   in and of itself constitute excessive force where there is a basis physically to restrain a person in
                                       custody, that would not preclude liability if one law enforcement officer restrains an inmate while
                                  27   another engages in excessive force.

                                  28
                                                                                                                    CASE NO.   15-cv-03226-RS
                                                                                          2
                                   1   analysis is not a basis for reconsideration.

                                   2

                                   3          County of Mendocino

                                   4          The County of Mendocino seeks reconsideration of the order’s conclusion that it has

                                   5   potential Monell liability where “a violation of federal rights may be a highly predictable

                                   6   consequence of a failure to equip law enforcement officers with specific tools to handle recurring

                                   7   situations.” Long v. Cty. of Los Angeles, 442 F.3d 1178, 1186 (9th Cir. 2006)(quoting Board of

                                   8   County Commissioners v. Brown, 520 U.S. 397, 409 (1997). Again, defendant’s mere

                                   9   disagreement with the order’s legal and factual analysis does not support reconsideration.

                                  10

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: December 4, 2018

                                  15                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  16                                                   United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   15-cv-03226-RS
                                                                                         3
